Citation Nr: 1532084	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a leg disorder, claimed as secondary to the service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to May 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied service connection for leg pain, confirmed the previous denial of the claim involving the left knee, and reopened the previously denied claim for service connection for GERD but denied it on the merits.  The Board notes that it appears the Veteran has been residing in Virginia since approximately October 2014.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  In that vein, the Board notes that additional medical records were associated with the electronic files after the issuance of the most recent supplemental statement of the case (SSOC) in November 2013.  Although these records indicate continued treatment for GERD and a left knee disorder, none are pertinent to the issue that remains to be resolved in this appeal, namely whether the Veteran's diagnosed GERD is related to service and whether the diagnosed left knee disorder is related to service or secondary to the service-connected right knee disability.  Given the foregoing, there is no need to remand for the issuance of another SSOC despite the absence of a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  A current diagnosis of a leg disorder is not of record.

2.  A March 2008 rating decision denied a claim of entitlement to service connection for a left knee disorder on the basis that there was no evidence to show the Veteran's left knee disorder was related to her service-connected right knee disability; no evidence the left knee disorder occurred in or was caused by service; and no evidence of a left knee disorder within one year of the Veteran's discharge from active duty service.  

3.  Additional evidence submitted since March 2008 on the issue of service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability, does not raise a reasonable possibility of substantiating the claim.

4.  A January 2012 rating decision declined to reopen a previously denied claim of entitlement to service connection for GERD on the basis that there was no new and material evidence to show a relationship between the Veteran's GERD and active duty service.  

5.  Additional evidence submitted since January 2012 on the issue of service connection for GERD does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a leg disorder, claimed as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  New and material evidence has not been submitted to reopen the claim for service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been submitted to reopen the claim for service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in October 2012 (there are two separate October 2012 letters that addressed the claim for service connection for a left knee disorder, to include as secondary to the service-connected right knee disability, and GERD) and November 2012 (with regard to the claim for service connection for a leg disorder, to include as secondary to the service-connected right knee disability).  These letters addressed all of the notice elements, to include those required by Kent, and were sent prior to the unfavorable decision issued by the AOJ in July 2013.

The duty to assist was also met in this case.  The Veteran's service treatment records were obtained, as were all identified VA and private treatment records.  The Veteran was also afforded several VA examinations in conjunction with his claim to reopen to establish service connection for a left knee disorder and his claim for service connection for a leg disorder, namely in June 2013 and July 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims involving a leg disorder and a left knee disorder has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no VA examination was scheduled in conjunction with the claim to reopen to establish service connection for GERD.  As will be discussed in greater detail below, the Board is declining to reopen the claim for service connection for GERD, and VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, all known and available records relevant to the claims being adjudicated in this decision have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims currently on appeal is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a leg disorder, which she claims is pain secondary to her service-connected right knee disability.  See October 2012 VA Form21-4138.  She reports that her right knee instability has caused her to experience a lot of leg pain; that she has to elevate both legs when sitting; and that she has to get up and walk to get the stiffness out of her legs when the pain starts after sitting or standing too long.  See July 2013 VA Form 21-0958.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems related to her left leg, but document that she was seen with complaint of right leg pain in February 2001 as a result of a cast bothering her.  The assessment was status post right knee surgery.  The Veteran did not report any leg problems at the time of an October 2001 report of medical history.  

The post-service evidence of record in this case is voluminous.  The Veteran has reported a history of bilateral leg pain, but no disorder has been diagnosed in relation to this complaint.  

The preponderance of the evidence of record is against the claim for service connection for a leg disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of a current diagnosis involving either of the Veteran's legs, service connection is not warranted on either a direct or secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Claims to Reopen

The Veteran seeks to establish service connection for a left knee disorder, claimed as secondary to her service-connected right knee disability, and GERD.  The RO confirmed the previous denial of the claim involving the left knee, and reopened the previously denied claim for service connection for GERD but denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a March 2008 rating decision, the RO denied a claim of entitlement to service connection for a left knee disorder on the basis that there was no evidence to show the Veteran's left knee disorder was related to her service-connected right knee disability; no evidence the left knee disorder occurred in or was caused by service; and no evidence of a left knee disorder within one year of the Veteran's discharge from active duty service.  The Veteran did not appeal the decision and it became final.

In a January 2012 rating decision, the RO declined to reopen a previously denied claim of entitlement to service connection for GERD on the basis that there was no new and material evidence to show a relationship between the Veteran's GERD and active duty service.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen in September 2012, and this appeal ensues from the July 2013 rating decision issued by the Anchorage, Alaska, RO, which confirmed the previous denial of the claim involving the left knee, and reopened the previously denied claim for service connection for GERD but denied it on the merits. 

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the March 2008 denial of the claim for service connection for a left knee disorder was that there was no evidence to show the Veteran's left knee disorder was related to her service-connected right knee disability; no evidence the left knee disorder occurred in or was caused by service; and no evidence of a left knee disorder within one year of the Veteran's discharge from active duty service.  The basis of the January 2012 denial of service connection for GERD was that there was no new and material evidence to show a relationship between the Veteran's GERD and active duty service.  

The evidence of record before the RO in March 2008 and January 2012 included the Veteran's service treatment records, which reveal that the Veteran was seen in March 1999 with complaint of left knee pain, at which time she was assessed with left knee patello-femoral syndrome, and that she reported pain in both knees at the time of an October 2001 report of medical history.  The service treatment records also reveal that the Veteran was seen on several occasions due to complaints of abdominal/stomach pain, to include episodes of vomiting, diarrhea, nausea and cramping, at which time she was assessed with gastroenteritis, at times noted to be acute, and abdominal pain.  See records dated January 2000, November 2000, February 2001, December 2001 and January 2002.  The service treatment records are entirely negative for findings or a diagnosis of GERD.  

The evidence of record before the RO in March 2008 and January 2012 also included statements from the Veteran in support of her claim.  She did not make any specific assertions, but indicated that her left knee disorder was a result of her service-connected right knee disability and that she had acid reflux.  See March 2007 VA Form 21-4138; April 2007 VA Form 119.  In an April 2007 VA Form 21-4138, she reported constant left knee pain and worsening acid reflux, especially at night.  

The evidence of record before the RO in March 2008 and January 2012 also included VA and private treatment records.  A March 2003 radiology report from Metroplex Hospital indicates that an abdominal ultrasound was conducted due to abdominal pain, which contained an impression of normal exam.  VA treatment records document assessments of mild bilateral knee degenerative joint disease/tendinitis, left knee arthralgia, and GERD, but no opinion on etiology was provided.  A December 2004 VA treatment record documents that the Veteran reported her left knee had been compensating for everything as a result of right knee surgery.  

The evidence of record before the RO in March 2008 regarding the claim for service connection for a left knee disorder also includes a January 2008 VA joints examination, during which the Veteran was diagnosed with minimal left knee osteoarthritis, less likely than not related to her right knee condition.  The examiner also indicated that there was no evidence in medical literature that arthritis in one joint system will cause arthritis in another joint system such as arthritis in the right knee causing arthritis in the left knee.  

As noted in the March 2008 rating decision, none of the evidence before the RO at that time established that the Veteran had a left knee disorder related to service or to her service-connected right knee disability; and there was no evidence of a left knee disorder within one year of the Veteran's May 2002 discharge from active duty service.  As noted in the January 2012 rating decision, none of the evidence before the RO at that time established that the Veteran's GERD was related to her active duty service.  

Evidence added to the record since the March 2008 rating decision on the issue of service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability, includes statements from the Veteran that her left knee disorder is the result of symptomatology associated with her service-connected right knee disability.  She also reported constant knee pain and locking.  See July 2013 VA Form 21-0958; November 2013 VA Form 9.  The evidence also includes VA treatment records, documenting continued treatment related to her left knee without opinion as to etiology; a June 2013 knee and lower leg Disability Benefits Questionnaire (DBQ), which provided a diagnosis of degenerative joint disease; an August 2013 opinion that the Veteran's left knee degenerative joint disease is less likely than not proximately due to or the result of the service-connected right knee disability, to include aggravation of undue stress to the left knee caused by the right knee, because the evidence indicates the left knee functions well and June 2013 imaging findings are consistent with the natural progression of aging; and a July 2014 knee and lower leg Disability Benefits Questionnaire (DBQ), which diagnosed left knee degenerative joint disease but did not provide an opinion on etiology.  

Evidence added to the record since the January 2012 rating decision on the issue of service connection for GERD includes statements from the Veteran that she had to schedule a scope to see what was causing her to gurgle up everything she ate, and that the doctors seemed to think the cause was the variety of medication she had taken over the years.  See July 2013 VA Form 21-0958.  In her November 2013 VA Form 9, she indicated she was attaching copies of an endoscopy report with biopsy to show her abnormal stomach and indicated that she had to go on a strict diet because of her irritable stomach.  The attached record from Denali Center Fairbanks Memorial Hospital includes an upper GI endoscopy due to suspected GERD, with diagnoses of normal esophagus; hiatus hernia; chronic gastritis; and normal examined duodenum.  GERD was not diagnosed.  The evidence also includes VA treatment records, documenting continued treatment related to GERD without opinion as to etiology.  

The evidence added to the record since the issuance of the March 2008 and January 2012 rating decisions was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claims for service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability, or GERD were either to be reopened.  This is so because while the private and VA records document that the Veteran has received treatment and has been diagnosed with GERD and with left knee degenerative joint disease and arthralgia, there is no evidence to establish that the Veteran's left knee disorder and/or GERD are related to service, no evidence that the Veteran's left knee disorder manifest within one year of her May 2002 discharge from active duty service, and no evidence to establish that the Veteran's left knee disorder is secondary to her service-connected right knee disability.  In fact, there is an August 2013 VA opinion that the Veteran's left knee degenerative joint disease is less likely than not proximately due to or the result of the service-connected right knee disability, to include aggravation of undue stress to the left knee caused by the right knee, and is more consistent with the natural progression of aging.  In addition, the assertions raised by the Veteran in attempting to reopen her claims are not material because they are essentially cumulative of evidence considered by the RO in March 2008 and January 2012.  More specifically, the RO was aware of and considered the Veteran's assertion that her left knee disorder was secondary to her right and that her GERD was related to service at the time it issued the March 2008 and January 2012 rating decisions, respectively.  The Veteran's statement that that the doctors seemed to think the cause of her GERD was the variety of medication she had taken over the years is not material because the Veteran did not specifically assert that the medications to which she referred were for any of her service-connected disabilities.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability, or GERD; the claims to reopen must be denied.



ORDER

Service connection for a leg disorder, claimed as secondary to the service-connected right knee disability, is denied.

New and material evidence has not been received to reopen the claim for service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for GERD.  The request to reopen this claim is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


